        Case 1:19-cv-00330-NONE-JLT Document 58 Filed 10/15/20 Page 1 of 1


                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 JOHN WESLEY WILLIAMS,                                   1:19-cv-00330-NONE-JLT (PC)
                Plaintiff,
                                                         ORDER & WRIT OF HABEAS CORPUS
 v.                                                      AD TESTIFICANDUM TO APPEAR BY
                                                         ZOOM VIDEO CONFERENCE, JOHN
 THOMPSON, et al.,                                       WESLEY WILLIAMS, CDCR # V-34099
                          Defendants.
                                                         DATE: November 19, 2020
                                                         TIME: 1:30 p.m.


John Wesley Williams, CDCR # V-34099, is the plaintiff in proceedings in this case on
November 19, 2020, and is confined at R.J. Donovan Correctional Facility, in the custody of the
Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate, by Zoom video
conference, before Magistrate Judge Jennifer L. Thurston, at the U. S. District Court, 510 19th
Street, Bakersfield, CA 93301, on Thursday, November 19, 2020, at 1:30 p.m.

                              ACCORDINGLY, the Court ORDERS:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above, by Zoom video conference,
         to testify in United States District Court at the time and place above, and from day to day
         until completion of court proceedings or as ordered by the court; and thereafter to return
         the inmate to the above institution;

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of R.J. Donovan Correctional Facility

WE COMMAND you to produce the inmate named above, by Zoom video conference, to testify
before the United States District Court at the time and place above, and from day to day until
completion of the proceedings, or as ordered by the Court and thereafter to return
the inmate to the above institution. This inmate’s legal property, relevant to the
above entitled case, shall accompany the inmate.

FURTHERMORE, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with a
copy of this writ.

IT IS SO ORDERED.

      Dated:    October 14, 2020                            /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
